Citation Nr: 1209423	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-21 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for service-connected left distal tibia/fibula fracture residuals, rated as 10 percent disabling.

2.  Entitlement to a higher initial rating for service-connected left lower extremity sciatica, rated as 10 percent disabling.

3.  Entitlement to a higher initial rating for service-connected thoracolumbar spine degenerative disc disease and disc tears, protrusions, extrusions, and compression fracture, rated as 10 percent disabling for the portion of the claim/appeal period prior to September 9, 2011 and 20 percent disabling therefrom.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from March 1982 to March 1985.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In this decision, the RO, in pertinent part, granted service connection for left lower extremity sciatica with a 10 percent rating effective September 22, 2005, as well as thoracolumbar spine degenerative disc disease and disc tears, protrusions, extrusions, and compression fracture with a 10 percent rating effective September 22, 2005.  The RO also denied the Veteran's claim for a disability rating higher than 10 percent for residuals of a fracture of the left distal tibia/fibula disability.  The Veteran subsequently perfected his appeal of the initial ratings assigned for the left lower extremity sciatica and thoracolumbar spine disability as well as the denial of his increased rating for a left distal tibia/fibula disability.  

In August 2009, the Veteran presented testimony relevant to the issues on appeal before the undersigned Veterans Law Judge (VLJ) at a Board hearing held at the RO.  A transcript of the hearing is associated with the record.   

This case was previously remanded by the Board in January 2010 for further evidentiary development and is ready for disposition. 

As a result of the development ordered by the Board, the Appeals Management Center (AMC) granted an increased evaluation of 20 percent for the Veteran's thoracolumbar spine disability effective September 9, 2011, in a November 2011 rating decision.   Despite the partial increase awarded by the AMC, the claim remains in controversy because the Veteran is not in receipt of the maximum benefit allowable.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Therefore, that issue has been recharacterized on the first page of this decision to reflect the staged ratings now assigned.   


FINDINGS OF FACT

1.  Throughout the claim/appeal period, the preponderance of the evidence weighs against a finding that the Veteran's service-connected left distal tibia/fibula fracture residuals were manifested by non-union of the tibia and fibula; malunion of the tibia and fibula with moderate or marked knee and ankle disability; ankylosis; knee impairment manifested by recurrent subluxation or lateral instability; or dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  In addition, the Veteran's disability did not require removal of symptomatic semilunar cartilage and was not productive of limitation of leg flexion, or limitation of leg extension to a compensable degree.

2.  Throughout the claim/appeal period, the preponderance of the evidence weighs against a finding that the Veteran's service-connected left lower extremity sciatica more closely approximates moderate incomplete paralysis of the sciatic nerve.  

3.  For the periods from September 22, 2005 to February 20, 2006 and from May 5, 2006 to June 14, 2009, the preponderance of the evidence weighs against a finding that the Veteran's thoracolumbar spine disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; thoracolumbar forward flexion less than 30 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Also, there is no evidence of ankylosis or incapacitating episodes of such a frequency and duration so as to warrant a higher initial evaluation under the amended schedule for rating spine disabilities.    

4.  For the period from February 21, 2006 to May 4, 2006, resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected thoracolumbar spine disability is manifested by guarding severe enough to result in abnormal gait such that a 20 percent rating under the amended schedule for rating spine disabilities is warranted.

5.  For the period from June 15, 2009 forward, resolving reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected thoracolumbar spine disability is manifested by forward flexion limited to 45 degrees such that a 20 percent rating under the amended schedule for rating spine disabilities is warranted.


CONCLUSION OF LAW

1.  The criteria for an evaluation higher than 10 percent for service-connected left distal tibia/fibula fracture residuals have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.27, 4.71a, Diagnostic Code (DC) 5299-5262 (2011).

2.  The criteria for an initial evaluation higher than 10 percent for service-connected left lower extremity sciatica have not been met or approximated at any time relevant to the claim/appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.27, 4.71a, DC 8599-8520 (2011).

3.  The criteria for an initial evaluation higher than 10 percent for the Veteran's service-connected thoracolumbar disability have not been met or approximated for the portion of the period from September 22, 2005 to February 20, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5243 (2011).

4.  Giving the benefit of the doubt to the Veteran, the criteria for an initial evaluation of 20 percent for the Veteran's service-connected thoracolumbar disability have been approximated for the portion of the period from February 21, 2006 to May 4, 2006.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5243 (2011).

5.  The criteria for an initial evaluation higher than 10 percent for the Veteran's service-connected thoracolumbar disability have not been met or approximated for the portion of the period from May 5, 2006 to June 14, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5243 (2011).

6.  Giving the benefit of the doubt to the Veteran, the criteria for an initial evaluation of 20 percent for the Veteran's service-connected thoracolumbar disability have been approximated for the portion of the period from June 15, 2009 forward.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, DC 5243 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a SOC or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Neither the Veteran nor his representative has alleged any prejudice with respect to the notice, and none has otherwise been shown as will be explained below.    

In the present case, the Veteran is challenging the initial ratings assigned for his service-connected thoracolumbar spine disability and left lower extremity sciatica following the award of service connection.  The U.S. Court of Appeals for Veterans Claims, quoting from the legislative history of the VCAA, has held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated - it has been proven, thereby rendering notice under 38 U.S.C.A. § 5103(a) no longer required because the purpose which the notice is intended to serve has been fulfilled.  Dingess v. Nicholson, supra, at 491.  Moreover, under 38 C.F.R. § 3.159(b)(3)(i), there was no duty to provide the Veteran with VCAA notice upon receipt of an NOD expressing disagreement with the initial ratings assigned for the Veteran's claimed disabilities.  

However, notwithstanding the above, the Board observes that the Veteran was notified how VA determines the disability rating once service connection has been established, in due-process letters sent in March 2006, February 2008, and June 2008.  Also, although not required, he was also provided with the rating criteria for each of his claimed disabilities in the June 2008 due-process letter.  He has further been provided with ample opportunity to submit evidence and argument in support of his claims and to participate effectively in the processing of his claims during the course of this appeal.  

Regarding the Veteran's increased rating claim pertaining to the left distal tibia/fibula fracture residuals, the Board notes that the RO advised the Veteran in a February 2006 notice letter of the evidence and information needed to substantiate his claim for an increased rating and described the types of evidence that he may provide in support of his claim.  The RO also explained what evidence and information that the Veteran was responsible for obtaining/providing and what evidence that VA would obtain or make reasonable efforts to obtain in support of his claim.  Further, although no longer required, the Veteran was provided with the rating criteria for his claimed disability in the June 2008 due-process letter mentioned above.     

Moreover, the Veteran and his representative were provided with copies of the above rating decision, the June 2007 SOC, and the April 2008,  August 2008, and January 2011 SSOCs, which include discussion of the facts of the claims, pertinent laws and regulations, notification of the bases for the decisions, and a summary of the evidence considered to reach the decisions.  

Regarding VA's duty to assist in claims development, the RO afforded the Veteran with medical examinations in May 2006, March 2008, May 2008, April 2010, and September 2011 in connection with his claims.  The examination reports have been reviewed, and they cumulatively include all relevant findings necessary to evaluate the claims adjudicated herein.  Collectively, the reports are deemed adequate for rating purposes.    

Also, treatment records adequately identified as relevant to the Veteran's claims have been obtained, to the extent possible, or otherwise submitted and are associated with the claims file.  Upon review, there are no additional pertinent treatment records found in the Veteran's electronic record through Virtual VA.  Moreover, the Veteran and his representative have submitted several written statements in connection with his claims and during the course of his appeal.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims adjudicated herein.  The Board further finds that there has been substantial compliance with its prior remand.  In view of the foregoing, the Board will proceed with appellate review.

II.  Pertinent Facts, Law, and Analysis

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Governing regulations include 38 C.F.R. §§ 4.1 and 4.2, which require the evaluation of the complete medical history of the veteran's condition. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

In a claim for a higher original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

A.  Residuals of Left Distal Tibia/Fibula Fracture

The Veteran seeks entitlement to a higher evaluation for his left distal tibia/fibula fracture residuals.  His disability is currently rated as 10 percent disabling under hyphenated DC 5299-5262 as analogous to impairment of the tibia and fibula.  

DC 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted for nonunion of the tibia and fibula with loose motion requiring a knee brace.  38 C.F.R. § 4.71a , DC 5262. 

The Board has reviewed the evidentiary record to determine whether the Veteran is entitled to receive a higher rating for his left distal tibia/fibula fracture residuals.  However, upon review, the Board does not find that the evidence relevant to the appeal period shows that such an increase is warranted.   Although there is evidence of malunion of the tibia and fibula, there is no indication that the Veteran additionally has moderate or marked knee or ankle disability.  

For example, while it does not appear that the Veteran's left knee was physically examined at the May 2006 VA medical examination, the Veteran was able to dorsiflex the left ankle to 15 degrees and to plantar flex to 45 degrees.  

Later, at the May 2008 VA medical examination conducted in connection with the claims, the Veteran demonstrated a range of motion of 0 to 120 degrees for the left knee without pain.  His left ankle range of motion was 10 degrees on dorsiflexion and 40 degrees on plantar flexion without pain.  The noted impression was as follows:  "[l]eft knee examination and left ankle examination are essentially normal today, with slight decrease in motion.  No objective pathology noted."  The examiner later handwrote that x-ray films of the left ankle and knee were normal.  He further commented that he saw no significant knee or ankle condition at the time of the examination and opined that there was no pathology on either joint secondary to the service-connected left tibia and fibular fractures, which appeared to be healed.         

Most recently, at the April 2010 VA medical examination, the Veteran demonstrated left ankle dorsiflexion to 15 degrees and left ankle plantar flexion to 45 degrees, without pain.  Knee flexion was 135 degrees limited by soft tissue without pain, and extension was 0 degrees without pain.  The examiner noted that the Veteran had a normal left knee examination and x-ray and minimal lateral patellar tenderness to palpation, which was not clinically significant and did not correlate to his current pain complaints.  The examiner also noted that there was "mild left ankle strain" with tenderness to palpation as likely as not related to the original injury but with no evidence of instability.  The examiner further wrote that range of motion of the ankle was not felt to be decreased because dorsiflexion was symmetric bilaterally.  

Regarding Deluca factors, the Board recognizes that the Veteran has complained of pain, "popping", and swelling associated with the left knee and/or ankle.  The Veteran, as a layperson, is considered competent to report any observable manifestations of his claimed disability and there is no indication that the Veteran's report of such symptomatology is not credible.  However, as explained below, there are no objective medical findings that any pain on use or during flare-ups, abnormal movement, fatigability, incoordination, or any other such factors has resulted in any limitation of motion to the extent required for a higher rating at any time relevant to the current appeal period.  DeLuca v. Brown, supra (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the veteran undertaking the motion, is recognized as resulting in disability); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

At the May 2006 VA medical examination, the same measurements involving the left ankle were shown with no fatigue, no impaired endurance, and no weakened movements noted after repeated testing.  Also, at the May 2008 VA medical examination, the examiner noted that, except for previously noted tenderness to palpation demonstrated during the ankle examination, there was no change in active or passive range of motion or pain noted with repeated testing times three against resistance.  There were also no additional losses of range of motion for the left knee and ankle due to painful motion, weakness, impaired endurance, incoordination, or instability.  Similarly, the April 2010 medical examiner wrote that there was no change in the active or passive range of motion during repeat testing on three occasions and, consequently, no additional loss of range of motion was recommended for the ankle and knees due to painful motion, weakness, impaired endurance, incoordination, instability, or acute flares.  Thus, any Deluca factors have already been contemplated in the currently assigned 10 percent disability evaluation, which specifically considers slight knee or ankle disability.    

Further, the Veteran's treatment records and other pertinent evidence for the time relevant to the claim/appeal period do not show that his left distal tibia/fibula fracture residuals are more disabling than what is reflected in the above examination reports.      

Therefore, upon consideration of the foregoing, the Board finds that the overall disability picture associated with the Veteran's left distal tibia/fibula fracture residuals does not more closely approximate the schedular criteria necessary for a higher rating at any time relevant to the current claim/appeal period.  Although the Veteran has malunion of the left tibia and fibula and has demonstrated some disability of the left knee or ankle at examinations conducted during the period, the severity of left knee and/or ankle disability has consistently been described by medical examiners as "mild" or "slight".  There is no indication that the Veteran has moderate or marked knee or ankle disability associated with his left distal tibia/fibula disability.  Further, there is no evidence of nonunion.  The April 2010 VA medical examiner wrote that there was left tibiofibular fracture with residual malalignment but no evidence of nonunion, and the examiner's statement is consistent with other competent and probative evidence in the record.   

Consideration has also been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the potentially applicable DCs and the evidence of record, the Board finds there are no other codes that provide a basis to assign a higher schedular evaluation for the Veteran's claimed disability for the claim/appeal period.  Indeed, there is no evidence of knee ankylosis, limitation of leg flexion or extension to a compensable degree, lateral instability or recurrent subluxation, or dislocated semilunar cartilage with frequent episodes of "locking", pain, and effusion into the joint so as to warrant a higher rating under other DCs pertaining to the knee.  Additionally, there is no indication of ankle ankylosis, limitation of ankle motion, ankylosis of the subastragalar or tarsal joint, or malunion of oscalcis or astragalus, or astragalectomy so as to warrant a higher rating under DCs pertaining to the ankle.  Further, while the Veteran does show shortening of the lower extremity due to the left tibia/fibula fracture residuals, the discrepancy is less than what is required for a higher rating under DC 5275, and assignment of a separate rating is precluded.  See Note for DC 5275 (explaining that a disability rated thereunder is not to be combined with other ratings for fracture of faulty union in the same extremity).       

Thus, for the foregoing reasons, the Board concludes that preponderance of the evidence weighs against the assignment of a higher or separate rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left distal tibia/fibula disability.  Therefore, no staged rating is warranted.  See Francisco, supra.    

The Board has further considered whether the increased rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, it must be determined whether the disability picture is such that the schedular criteria are inadequate, i.e., whether there are manifestations or impairment that are not encompassed by the schedular criteria.  If those criteria are not inadequate, the analysis does not need to proceed any further.

However, after comparing the manifestations and reported impairment of function of the Veteran's disability to the rating and schedular criteria now assigned, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating.  There is no unusual or exceptional disability picture shown.  See, e.g., the March 2008 VA medical examination report (examiner wrote that "[t]he [v]eteran's healed left leg fracture does not impair his activities of daily living or employment).  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

Although the Board recognizes that the doctrine of resolving reasonable doubt in favor of the Veteran, the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra.  The Veteran's appeal is denied. 

B.  Left Lower Extremity Sciatica

The Veteran seeks entitlement to a higher initial evaluation for his left lower extremity sciatica.  His disability is currently rated as 10 percent disabling under hyphenated DC 8599-8520 as analogous to paralysis of the sciatic nerve.  

Under DC 8520, a 10 percent rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating requires moderate incomplete paralysis of the sciatic nerve; a 40 percent rating requires moderately severe incomplete paralysis; a 60 percent rating requires severe incomplete paralysis with marked muscular atrophy; an 80 percent rating requires complete paralysis of the sciatic nerve.  When there is complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a , DC 8520. 

Upon review of the evidentiary record, the Board finds that the disability picture associated with the Veteran's left lower extremity sciatica does not more closely approximate the criteria for a higher rating as explained below.  

The March 2008 VA medical examination report reveals that neurologic examination of the left lower extremity was normal with intact deep tendon reflexes, intact sensation, and 5 out of 5 muscle strength at that time.  Further, and significantly, the April 2010 VA medical examiner concluded that there was no evidence of left lumbosacral radiculopathy at that time based on results of the EMG study and physical examination performed in connection with that examination.  The September 2011 VA medical examiner similarly noted that there was a positive straight leg raise but no other objective evidence of left lumbosacral radiculopathy.  

The examiners' conclusions were based on review of the Veteran's medical history as documented in the claims folder, as well as interview and thorough examination of the Veteran.  Also, regarding the April 2010 VA medical examiner's conclusion, it was additionally based on EMG studies conducted in conjunction with that examination.  Further, it is notable that the results of the April 2010 EMG studies are consistent with results from an EMG and nerve conduction velocities study performed in March 2006, which showed a normal study with no evidence of a left lumbosacral radiculopathy or plexopathy.  For those reasons, the Board finds their conclusions particularly probative in the evaluation of the Veteran's claim.  There is no indication from the examination reports that the Veteran is entitled to a higher rating.   

The Board also notes that the Veteran's treatment records show treatment for left lower extremity sciatica at various times during the time relevant to the current claim/appeal period.  The Veteran's private chiropractor also wrote a letter in July 2009 wherein he mentions treating the Veteran's "intermittent episodes" of lower back pain with sciatica.  The Board further notes that the Veteran described having "occasional sciatic nerve pain down the left leg" to a private medical provider in February 2006.  

Such evidence also does not show that the Veteran's left lower extremity sciatica more closely approximates moderate incomplete paralysis of the sciatic nerve.  The evidence shows that the Veteran has episodic flare-ups of pain involving the lower extremity.  He himself has described them as "occasional" and his chiropractor has similarly noted that they only occur intermittently.  This does not indicate that the Veteran's left lower extremity sciatica is more disabling than what is contemplated in the current 10 percent evaluation for mild incomplete paralysis of the sciatic nerve.   

Furthermore, while the Board notes that there was some mild muscular atrophy proximal to the fracture site involving the tibia/fibula noted at the April 2010 VA medical examination, this finding does not indicate a higher rating for the Veteran's left lower extremity sciatica.  The April 2010 examiner explained that it was related to disuse and there was no paralysis of the muscles related to nerve injury.        

Moreover, while the Board has considered the Veteran's complaints of pain and numbness radiating from his lower back into his left lower extremity, we find that the reported symptomatology is already contemplated in the currently assigned 10 percent schedular rating for mild incomplete paralysis of the sciatic nerve.  

In evaluating the Veteran's claim, consideration has been given to the potential application of other various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available DCs and the evidence of record, the Board finds there is no functional impairment shown that is not already contemplated by the rating criteria under which he is currently evaluated.    

Thus, for the foregoing reasons, the Board concludes that the preponderance of the evidence weighs against the assignment of a higher rating on a schedular basis for any time during the claim/appeal period, for the Veteran's left lower extremity sciatica.  Therefore, no staged rating is warranted.  See Fenderson, supra.    

The Board has also considered whether the initial rating claim above warrants referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321.  However, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular rating, and there is no unusual or exceptional disability picture shown.  Therefore, the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.  Thun, supra.

As above, the Board has considered the doctrine of resolving reasonable doubt in favor of the Veteran, but the preponderance of the evidence in this instance is against the Veteran's claim for an increased rating, and no reasonable doubt is raised.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, Gilbert v. Derwinski, supra. 

C.  Thoracolumbar spine disability

The Veteran seeks entitlement to a disability evaluation higher than 10 percent for the portion of the appeal period prior to September 9, 2011, and higher than 20 percent disabling therefrom, for service-connected thoracolumbar spine disability.  He is currently rated under DC 5243 for intervertebral disc syndrome. 

The Board notes that the rating criteria for rating spine disabilities were amended in August 2003, effective September 26, 2003.  Amendment to Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51,454-51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to that, the rating criteria for evaluating intervertebral disc syndrome were changed, effective September 23, 2002.  Amendment to Part 4, Schedule for Rating Disabilities, 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (38 C.F.R. § 4.71a, DC 5293 (2003)).  The amended rating criteria for intervertebral disc syndrome were subsumed in the aforementioned amended rating schedule for spine disabilities.  When the regulations concerning entitlement to a higher rating are changed during the course of an appeal, the veteran is entitled to resolution of his or her claim under the criteria that are more to his or her advantage.  The prior criteria may be applied for the full period of the appeal.  The new rating criteria, however, may be applied only to the period after their effective date.  VAOPGCPREC 3-2000 (Apr. 10, 2000); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In this case, the Veteran filed his claim seeking service connection for a thoracolumbar spine disability in September 2005.  Because he filed his claim after the change in regulations, his service-connected back disability has appropriately been considered only under the amended schedule for rating disabilities of the spine.  

Under the amended schedule for rating spine disabilities, the Veteran's intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

In regard to the first method of evaluation (total duration of incapacitating episodes over the past 12 months), the amended criteria provide that a 10 percent evaluation is warranted if intervertebral disc syndrome is manifested by incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  A 20 percent evaluation is warranted if incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating is warranted if the total duration is at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating is warranted if the total duration is at least six weeks during the past 12 months.  Id.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  The term "chronic orthopedic and neurologic manifestations" were defined as "orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so."  38 C.F.R. § 4.71a, DC 5243, Note (1).  

Although the Veteran indicated at the Board hearing that he had been prescribed bed rest because of his spine disability (see hearing transcript, page 11), the medical evidence relevant to the claim/appeal period does not support this assertion.  There is no indication that the Veteran had physician prescribed bed rest due to his thoracolumbar spine disability at any time relevant to the claim/appeal period.  Treatment records throughout the claim/appeal period show no periods of incapacitation due to his thoracolumbar spine disability.  Also, the May 2006 VA medical examiner noted that the Veteran reported that he had had no incapacitating episodes of back pain for the past 12 months.  The April 2010 VA medical examiner additionally noted that "there ha[d] been no incapacitating episodes requiring physician-ordered bedrest in the last year."  The September 2011 VA medical examiner similarly wrote in that examination's report that the Veteran did not experience incapacitating episodes requiring physician ordered bedrest due to his thoracolumbar spine disability.  Therefore, the Board finds that a higher initial evaluation for the Veteran's lumbar spine disability on the basis of the total duration of incapacitating episodes for the claim/appeal period is not warranted.  

In regard to the second method of evaluation (General Rating Formula for Diseases and Injuries of the Spine), a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height under the General Rating Formula for Diseases and Injuries of the Spine.  A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is 0 to 30 degrees; left and right lateral flexion and rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2.

Also, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, should be evaluated separately under an appropriate DC.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1.  

After careful consideration of the evidence of record, the Board finds that a staged rating for the Veteran's thoracolumbar disability is warranted as will be explained below.

1.  From September 22, 2005 to February 20, 2006

The Board notes that the evidence relevant to the present claim/appeal period prior to February 21, 2006 has been reviewed and shows that the Veteran's thoracolumbar spine disability more closely approximates the criteria for the currently assigned 10 percent rating.  Approximately three months before filing his service-connection claim, the Veteran had pain and restriction of thoracolumbar motion in standing flexion at 60 degrees. See June 2005 private chiropractic report.  The Board also notes that the Veteran reported in a March 2006 statement that he had severe episodes of muscle spasms related to his thoracolumbar spine disability that result in limitations in his mobility and day-to-day functioning.  However, he did not state that the muscle spasms resulted in abnormal gait or spinal contour, and such symptomatology is not otherwise shown by the record for this portion of the appeal period.  Therefore, upon review, the Board finds that the evidence relevant to this portion of the claim/appeal period shows that the currently assigned 10 percent rating is appropriate and no higher rating is warranted. 

2.  From February 21, 2006 to May 4, 2006

However, a February 21, 2006 chiropractic treatment report notes that the Veteran presented with severe pain and demonstrated difficulty walking and making transitional movements when seeking chiropractic treatment.  The chiropractor also noted that Veteran was so guarded that it was difficult to perform any chiropractic treatment.  Such evidence indicates that the Veteran demonstrated guarding severe enough to result in an abnormal gait such that an increased rating of 20 percent is warranted.  

Although the chiropractor indicates the Veteran was having a "severe intermittent flare-up" in the report, pain during flare-ups resulting in any limitation of motion and functional loss must be considered.  DeLuca v. Brown, supra.  Because the duration of the flare-up is not entirely clear upon review of the record, the Board resolves reasonable doubt in the Veteran's favor in awarding a 20 percent rating from the date of the chiropractic treatment report to the date of his VA medical examination, which showed that his disability picture at that time more closely approximated a 10 percent rating as explained below.    

3.  From May 5, 2006 to June 14, 2009

At the May 2006 VA medical examination, the Veteran demonstrated forward flexion to 68 degrees, with pain at the end of the motion.  While his gait was "somewhat antalgic", no spasms or tenderness were noted on physical examination.  In fact, at the examination, the Veteran reported that he only had severe muscle spasms every two years.  Thus, although there may be evidence of an abnormal gait, there is no evidence of muscle spasm or guarding due to pain associated with the Veteran's thoracolumbar spine disability demonstrated at that time.  His range of motion is greater than 60 degrees but not greater than 85 degrees.  Such findings clearly indicate that the currently assigned rating of 10 percent is appropriate and no increased rating is warranted.     

Further, the Board has reviewed the Veteran's treatment records for this portion of the appeal period, and none show that the Veteran is entitled to a rating higher than 10 percent.  For example, VA primary care outpatient notes dated in August 2006 and April 2007 reveal that the Veteran's flexion and gait were within normal limits on physical examination/observation, and the Veteran was able to lie flat on the examination table and get up at those times.  

Therefore, the Board finds that the preponderance of the evidence weighs against the claim for this portion of the current appeal period because there is no indication at any time relevant to the period that the Veteran demonstrated the symptomatology required for a higher rating and, accordingly, no increased rating is warranted.  

4.  From July 15, 2009 forward

The Veteran is currently assigned a 20 percent rating from September 9, 2011, the date of a VA medical examination showing thoracolumbar flexion limited to 45 degrees with pain at 30 degrees.  However, upon review, the evidence shows that the Veteran's thoracolumbar disability more closely approximates the schedular criteria for a 20 percent disability rating prior to said date.  Specifically, in a private chiropractic report dated July 15, 2009, it is noted that the Veteran demonstrated forward flexion of the thoracolumbar spine limited to 45 degrees.  

While it is notable that the Veteran showed some limitation of thoracolumbar motion at the April 2010 VA medical examination that would indicate that he is entitled to a rating even higher than 20 percent at that time, the examiner specifically noted that the Veteran did not appear to understand a portion of the examination and it was not felt that the "severely diminished" forward flexion range accurately represented the Veteran's true thoracolumbar flexion.  

For the foregoing reasons, the Board finds that a 20 percent disability rating is warranted from July 15, 2009, forward.  

5.  Neurological impairment and other considerations

Regarding associated neurological impairment, the Board notes that the Veteran is already in receipt of separate disability ratings for left lower extremity sciatica and right lower extremity radiculopathy/sciatica due to his thoracolumbar spine disability.  The Board has denied the Veteran's claim for a higher initial rating for left lower extremity sciatica for reasons explained above, and the Veteran did not appeal the June 2006 decision awarding service connection for right lower extremity radiculopathy/sciatica with a 20 percent rating effective September 22, 2005.  There is no additional associated neurological impairment shown and, therefore, no other separate ratings are warranted.      

The Board also notes that consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the evidence does not show any functional impairment not contemplated by the above disability ratings assigned under DC 5243 for reasons explained above.  There is also no evidence of ankylosis throughout the appeal period.    

For the foregoing reasons, the Board finds that the preponderance of the evidence weighs against the assignment of an increased evaluation for the Veteran's thoracolumbar spine disability on a schedular basis for the periods from September 22, 2005 to February 20, 2006 and from May 5, 2006 to June 14, 2009 under the amended schedule for rating spine disabilities.  However, resolving every reasonable doubt in the Veteran's favor, the assignment of an increased rating of 20 percent is warranted for the periods from February 21, 2006 to May 4, 2006 and from June 15, 2009 forward.  See Fenderson, supra. 

The Board has further considered whether referral for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  Thun, supra.  However, the Board does not find any symptoms or functional impairment that are not already encompassed by the currently assigned schedular ratings.  There is also no unusual or exceptional disability picture shown.  Although the Veteran told the May 2006 VA medical examiner that he missed 6 months per year of work due to symptomatology resulting from his thoracolumbar disability, he made no mention of such interference when specifically asked how his back affects his occupation at the Board hearing.  See hearing transcript, pages 4-5.  Also, he told the May 2008 VA medical examiner that he misses 5 to 7 days per year because of his low back pain.  He later stated at the April 2010 VA medical examination that he missed nearly 10 days of work in the past year due to his low back and left leg.  Because such statements seem to be more consistent with other evidence in the record pertinent to the claim/appeal period, they are deemed to be more credible than the Veteran's statement at the May 2006 VA medical examination.  Therefore, in consideration of the foregoing, we find that the schedular criteria are not inadequate, and referral for consideration of extraschedular rating is not necessary.

Moreover, the Board has considered whether a TDIU was reasonably raised by the record in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, we conclude that a TDIU is not raised because the Veteran does not contend, and is not otherwise shown, to be unable to obtain or maintain substantially gainful employment at any time relevant to the claim/appeal period.  The Veteran has been employed throughout the period.   










	(CONTINUED ON NEXT PAGE)


ORDER

1.  Entitlement to an increased rating for service-connected left distal tibia/fibula fracture residuals, rated as 10 percent disabling, is denied.

2.  Entitlement to a higher initial rating for service-connected left lower extremity sciatica, rated as 10 percent disabling, is denied.

3.  Entitlement to an initial rating higher than 10 percent for the Veteran's service-connected thoracolumbar spine disability for the period from September 22, 2005 to February 20, 2006 is denied.

4.  Entitlement to an initial rating of 20 percent for the Veteran's service-connected thoracolumbar spine disability for the period from February 21, 2006 to May 4, 2006 is granted, subject to the laws and regulations governing the payment of monetary awards.

5.  Entitlement to an initial rating higher than 10 percent for the Veteran's service-connected thoracolumbar spine disability for the period from May 5, 2006 to June 14, 2009 is denied.

6.  Entitlement to an initial rating of 20 percent for the Veteran's service-connected thoracolumbar spine disability for the period from June 15, 2009 forward is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


